Citation Nr: 0833666	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  00-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service connected left 
eye disability.


REPRESENTATION

Appellant represented by: Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1958 to August 
1962.

This case has undergone a protracted appellate history.  This 
matter is before the Board of Veterans' Appeals (Board) 
originally from a March 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which declined to reopen the veteran's claims for 
service connection for a left eye disorder and a nervous 
condition.  The veteran timely perfected his appeal of these 
issues.  He did not request a Board hearing on these matters.  

The Board eventually reopened these claims in September 2001, 
and numerous remands, the Board issued a decision in May 
2006, which granted service connection for a left eye 
disorder and denied service connection for an "innocently-
acquired" psychiatric disorder.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).

In September 2007 the Court issued an order granting a joint 
motion of the parties to vacate the decision and to remand 
the issue of service connection for an acquired psychiatric 
disorder to the Board.  In its Order, the Court directed VA 
to consider the veteran's theory of service connection for an 
acquired psychiatric disorder as secondary to the service-
connected left eye disability.  See Roebuck v. Nicholson, 20 
Vet. App. 307 (2006) (alternative theories of service 
connection are encompassed within a single claim); see also 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff' 421 
F.3d 1346 (Fed. Cir. 2005).  

The Board then remanded the case for additional development 
in January 2008, to include scheduling the veteran for a VA 
psychiatric examination.  The RO issued an SSOC in June 2008.

The Board finds that the AMC/RO complied with the January 
2008 Remand directive, see Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders), however, 
for the reasons explained below, the Board determines that 
the appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
In his August 1958 Report of Medical Examination for 
Enlistment the veteran received a normal psychiatric 
assessment.  In his accompanying Report of Medical History, 
the veteran stated that he had not experienced nervous 
trouble of any sort, depression or excessive worry.  His 
August 1959 Report of Medical Examination for Re-Enlistment 
and the companion Report of Medical History also disclose no 
psychiatric abnormalities.  

In October 1961 the veteran was arrested and jailed one night 
for drinking.  At this time the veteran stated that he felt 
claustrophobic in the cell and set his shirt on fire.  He 
reported having chronic nervousness.  The veteran was 
admitted to the Tripler General Hospital for observation.  An 
Abbreviated Clinical Record reflects that the veteran had 
been arrested for being drunk, fighting, and refusing to be 
locked up in a jail cell, saying that he had claustrophobia.  
The veteran noted that he was placed in a jail cell despite 
his claustrophobia, and that he began to beat on the floor 
and set his shirt on fire.  The veteran had never before been 
arrested for alcoholism, and had no courts martial in the 
service, although he had had three Article 15's for 
insubordination and fighting.  

A mental status examination revealed no evidence of 
psychiatric disease and no evidence of psychotic or 
psychoneurotic process.  Based on these data, the veteran 
received a diagnosis of simple drunkenness, manifested by 
belligerent behavior, staggering gait, alcoholic breath and 
minimal impairment, and the clinician stated that no disease 
was found upon psychiatric observation.  

The veteran's June 1962 Report of Medical Examination for 
Separation discloses a normal psychiatric assessment, but in 
the Report of Medical History, the veteran affirmed that he 
had been a patient in a mental hospital, namely Tripler Army 
Hospital in Hawaii.

As noted in an October 1979 VA medical note, the veteran had 
a diagnosis of "[s]ituational reaction to adult life with 
depression and anxiety," as well as "[a]ntisocial 
personality disorder."  At this time the veteran indicated 
that he had nerves and had visual illusion and hypergolic 
hallucinations at night.  The clinician noted that the 
veteran has set fire to a newspaper recently in the 
Evaluation Clinic, because he got angry and liked to set 
fires.  

October 1980, April 1981, August 1983, March 1984 and April 
1984 VA medical records note that the veteran had delusional 
depression.  At this time the veteran stated that he had 
anxiety attacks, and after a mental status examination, the 
clinician diagnosed the veteran with borderline personality 
disorder with agoraphobia and panic attack.  

A February 1986 psychiatric evaluation report by Dr. J.C.D., 
authored for the purpose of determining whether the veteran 
qualified for Social Security Administration (SSA) disability 
benefits, indicates that the veteran reported seeing and 
hearing things.  He also noted that he had bad nerves.  After 
conducting a mental status examination, Dr. J.C.D. stated 
that "I feel that this patient probably has paranoid 
schizophrenia, but I do not consider him to be overtly 
psychotic at this time.  This is probably due to the fact 
that he is having adequate care through the Mental Health 
Center."  The physician also determined that "I see his 
prognosis as being somewhat poor as with long term care he is 
certainly not functioning at an adequate level at this 
time."  He recommended that the veteran remain on 
antipsychotic medication and maintain care at the Mental 
Health Center.     

Also in February 1986, the veteran received a diagnosis of 
borderline personality disorder.  

A March 1986 correspondence from E.P.P., a mental health 
counselor at the Columbia Area Mental Health Center, conveys 
that the veteran had a diagnosis of chronic, paranoid 
schizophrenia for which he took Navane and Sinequan.  He had 
received treatment from this facility for this mental 
disorder since May 1984.   

A May 1986 record from the SSA, certified by Dr. J.I., a 
psychiatric consultant, indicates that the veteran was 
schizophrenic, paranoid, with other functional psychotic 
disorders.  The veteran also received treatment for 
schizophrenia in February 1987 and August 1987.  

A September 1987 correspondence from a private psychologist, 
F.S.C., MA, indicates that the veteran had paranoid 
schizophrenia, chronic, which caused him to exhibit intense 
and unrelenting anger as well as difficulty getting along 
with people.  F.S.C. noted that the veteran was being treated 
with psychotropic medication, and offered a very guarded 
prognosis.  Another September 1987 VA Medical Certificate 
indicates that the veteran had a borderline personality 
disorder.   

An October 1987 Report of Contact notes that the veteran took 
Elavil, but wanted to be put back on Navane and Sinequan.  

In his July 1991 letter, the veteran stated that he was first 
hospitalized for his mental illness while on active duty, and 
since that time, he had been hospitalized twice for his 
mental problems and once for alcohol abuse.  

An October 1991 Discharge Summary indicates that the veteran 
had brief reactive psychosis, polysubstance abuse and marital 
discord (Axis I) as well as a personality disorder, mixed, 
with paranoid/schizoid/antisocial traits (Axis II).  The 
physician, Dr. D.J., noted that the veteran had a history of 
prior psychiatric hospitalizations for schizophrenia.  At 
this time the veteran was taking psychotropic medications, 
and he reported that he heard voices and had visual 
hallucinations in the past.  

With respect to the veteran's "brief reactive psychosis," 
Dr. D.J. observed that "[a]lthough initially he had been 
thought to have a long-standing schizophrenia, upon further 
observation and psychological testing it was thought that 
most of the patient's psychotic symptoms were 
characterological in nature."  In terms of the veteran's 
"personality disorder," the physician conveyed that the 
veteran had been taken off his medications, according to the 
veteran's wishes, but that this had caused him to have racing 
and obsessive thoughts as well as trouble sleeping and 
concentrating.  The physician therefore put the veteran back 
on some medication, namely Buspar and Pamelor, to help with 
these symptoms.     

As reflected in a letter by R.J., who had known the veteran 
before and after his period of service, she stated that she 
noticed a change in his personality, emotion and attitude 
after his service discharge.  Prior to service R.J. reported 
that the veteran had had a normal and well-adjusted 
personality.  The veteran's mother, cousin and other long-
time friends similarly noted in June 1992 letters that he 
exhibited emotional and behavioral changes after his service 
discharge. 

A February 1992 correspondence from Dr. F.M.O. of the VA 
indicates that the veteran had been followed by the 
psychiatry service at VA since 1979, where he had received 
treatment for alcohol-related problems, depressive reactions 
and marital conflict.  The physician noted that the veteran 
had carried the following diagnoses: Axis I, adjustment 
disorder, alcohol abuse, and Axis II, antisocial personality 
disorder.  

In his December 1992 letter the veteran indicated that he had 
been hospitalized in a psychiatric ward at the Tripler Army 
Hospital while on active duty.  

September 1997 and October 1997 VA progress notes contain a 
diagnosis of paranoid schizophrenia.  

A September 1999 private psychiatric evaluation report 
indicates that the veteran reported having a history of 
auditory and visual hallucinations.  He also conveyed that he 
experienced delusions and paranoia, but refused to speak of 
them at this time for fear of these symptoms returning.  
After performing a mental status examination, the examiner 
diagnosed the veteran with chronic, undifferentiated 
schizophrenia with paranoid features.  The clinical 
prescribed Paxil among other medications.    

A January 2000 VA medical report notes that Dr. T.S.G. had 
increased the veteran's dosage of Paroxetine to 20 mgs daily.  
Also in January 2000, a VA medical record reflects a 
diagnosis of anxiety disorder not otherwise specified.  

The veteran's mother, E.L.S., indicated in a February 2000 
letter that the veteran "suffers from emotional/mental 
illness," and that he said "that a doctor told him that his 
emotions/mental illness stems from the injury" to his left 
eye.  The veteran's former wife, R.E.C.S., conveyed similar 
sentiments in an August 2003 letter.    

In August 2000 the veteran's private physician, Dr. J.T., 
submitted a letter in support of the veteran's claim, 
specifically addressing the possibility that his 
schizophrenia may have had onset during military service.  
She noted that "[o]nset of schizophrenia typically occurs 
between late adolescence and mid-30's, which would have been 
during [the veteran's] military service," and conveyed that 
"[t]he unusual behavior he displayed during his brief 
incarceration (i.e., setting his clothes on fire, extreme 
belligerence) may be indicative of the disorganized thought 
and behavior patterns observed in those with schizophrenia."  
Dr. J.T. further stated that the veteran's "history of 
insubordinate and violent behavior may also be considered to 
indicate a pattern of disorganized behavior."  Based on this 
information, the physician affirmed that "[w]hile more 
information about these incidents and his mental state at the 
time would be helpful in making a determinate diagnosis, one 
certainly cannot rule out the possibility that [the veteran] 
may have been suffering from schizophrenia at the time of his 
military service."        

The veteran underwent a psychiatric examination by Dr. D.D. 
in September 2000.  At this time, the veteran conveyed that 
he had bad nerves.  The physician noted that the veteran was 
a poor historian with a short attention span.  After 
conducting a mental status examination, Dr. D.D. diagnosed 
the veteran with "schizophrenia, undifferentiated, 
residual."

In October 2000 the veteran underwent a comprehensive 
examination by Dr. A.J.K. for the purposes of determining 
whether he could engage in gainful activity.  After taking a 
history from the veteran and performing a physical 
examination, this physician diagnosed the veteran with a 
"[p]sychological disorder, probably schizophrenia by 
history."  Dr. A.J.K. stated that the veteran informed her 
that he took multiple anti-psychotic medications and that he 
had many psychological problems, and she stated that "I 
would recommend evaluation from an independent psychiatrist, 
or obtaining his psychiatric history."    

September 2001 and December 2001 private medical records note 
that veteran's history of schizophrenia, paranoid type with 
paranoia, delusional thinking and isolation.  At this time, 
the examining social worker and Dr. F.C.B. diagnosed the 
veteran with schizophrenia, paranoid type.  

A February 2002 private medical record authorized by a 
physician indicates that the veteran had paranoid 
schizophrenia "under good control" with medications.  

In an April 2002 letter the veteran's former wife, R.E.C.S., 
stated that she had divorced the veteran because of his 
violence.  She also stated that he had emotional and mental 
illness, and recalled that the veteran had told her during 
active service that he was hearing humming sounds emanating 
from his pillow and had asked his squad to listen to the 
pillow.  

In August 2002 the veteran underwent a VA examination of the 
left eye, but the examiner noted that the veteran "may have 
an acquired psychiatric disability."  

Thereafter, in September 2002 the veteran submitted to a VA 
psychiatric examination; the clinician reviewed the claims 
file.  The veteran reported that during his period of active 
service he thought he heard noises emanating from his pillow, 
but that he did not tell anyone about this.  He also stated 
that he had been hospitalized during active service after 
drinking and being locked up in a cell.  The veteran also 
conveyed that he had experienced visual hallucinations in the 
form of seeing little purple people, and noted that he had 
homicidal thought when angered.  Currently the veteran was 
prescribed Doxepin, Seroquel, Wellbutrin and Hydrocodone.  
The veteran had a history of public drunkenness and had been 
hospitalized for substance abuse.  A mental status 
examination revealed an alert and oriented individual who 
made poor eye contact.  The veteran had slow and halting 
speech, but his thought process appeared logical and goal-
directed, without evidence of looseness of associations.  

Based on these data, the physician, Dr. D.L.A., diagnosed the 
veteran with alcohol dependence and cannabis abuse under Axis 
I, and "[m]ixed personality disorder with paranoid, 
schizoid, and antisocial traits," under Axis II.  The 
physician explained that the veteran "clearly has a history 
of Axis II characterological-related symptoms," and noted 
that the evidence did not support a diagnosis of post-
traumatic stress disorder (PTSD) or anxiety disorder.  The 
clinician also acknowledged that the veteran "did report 
some questionable psychotic symptoms, but his inability to 
elaborate on these symptoms and his history of psychological 
testing which indicated these were probably 
characterologically based rather than being the result of an 
Axis I major mental illness leads me to question the validity 
of these reports."  Additionally, the physician offered the 
opinion that "there is no clear evidence of major mental 
illness which can be determined to have begun during his 
active-duty service or been exacerbated by his military 
experience. . . . It is my opinion that there is no evidence 
of major mental illness to warrant service connection for 
mental illness."                 

As reflected in a February 2003 Loan Discharge Application 
based on total and permanent disability, Dr. E.K. offered a 
diagnosis of paranoid schizophrenia, as well as alcohol 
dependence (currently in remission).  The physician noted 
that the veteran had periodic psychotic episodes with 
delusions and severe mental disorganization.  He concluded 
that the veteran was presently totally disabled and could not 
work. 

The veteran stated in a June 2003 letter that his mental 
illness commenced in 1961 or early 1962.  

After undergoing November 2003 and April 2004 VA mental 
status examinations, the examining clinicians diagnosed the 
veteran with schizophrenia, chronic undifferentiated type 
(CUT), with paranoid features in remission.  Private 
psychiatric assessments spanning February 2002 through 
February 2004 similarly diagnose the veteran with paranoid 
schizophrenia and reflect that medics had prescribed him 
Seroquel.

A June 2004 VA medical report indicates that the veteran had 
a psychiatric diagnosis of schizophrenia.

In an August 2004 statement, the veteran opined that his left 
eye disability had aggravated his psychiatric disorder.  

After the veteran underwent a March 2005 VA mental status 
examination, the clinician diagnosed him with anxiety 
disorder, not otherwise specified (NOS).  A computerized 
problem list contained in another March 2005 VA medical note 
also reflects that the veteran had residual schizophrenia, 
unspecified, as well as anxiety state.  March 2004, May 2004 
and July 2005 VA medical notes contain similar problem lists.  

A February 2006 VA mental status examination report diagnoses 
the veteran with generalized anxiety disorder.  August 2006 
and February 2007 VA medical records indicate that the 
veteran had a diagnosis of generalized anxiety disorder.  

As reflected in September 2007, March 2008 an April 2008 VA 
medical notes, the veteran had been diagnosed with 
"generalized anxiety disorder per record," as well as 
"paranoid schizophrenia per record (seems predominantly Axis 
II)."  He had also received a diagnosis of "cluster A 
personality [disorder] DO - aspects of Paranoid and 
Schizotypical PDs." psychotic disorder not otherwise 
specified (NOS), and other personality disorder.  He took 
antidepressant and antipsychotic medications.

In February 2008 the veteran underwent a VA psychiatric 
evaluation by a psychologist, P.A.M., who had reviewed the 
voluminous claims file.  P.A.M. discussed the medical 
evidence of record, to include the veteran's service records, 
and noted that the veteran was a fairly unreliable historian, 
and could not provide specific information about his 
treatment history.  At present the veteran worked at a mental 
illness recovery center.  He reported hearing noises, and 
noted that he had a past history of alcohol dependence and a 
current, continued history of using marijuana.  

A mental status examination revealed that the veteran was 
alert and oriented.  He had a generally euthymic mood and 
labile affect.  The veteran had pressured speech and clearly 
circumstantial thought process.  Although the veteran's 
current thought content did not reveal auditory or visual 
hallucinations, he did report that he sometime heard the 
sound of someone walking above him.  He denied any current 
suicidal or homicidal ideation, and his memory was intact for 
immediate, recent and remote events.  The veteran was vague 
as to his report of symptoms and had difficulty providing 
detailed information.  Based on these data, P.A.M. offered 
her diagnostic impression as: Axis I, alcohol dependence, in 
remission.  She further noted that the veteran denied having 
anxiety, but reported hearing noises coming from his pillow 
while in service.  P.A.M. cited to Dr. D.L.A.'s September 
2002 conclusion that the veteran's difficulties have appeared 
to be characterological in nature, which affect his 
presentation.  Accordingly, "given the information from the 
evaluation, also the information from the records, it appears 
at least as likely as not that the veteran does not have an 
Axis I disorder other than alcohol dependence in remission.  
He does, however, appear to have some trauma-related symptoms 
associated with [a] near-plane crash while he was in the 
military, but these symptoms do not reach the level of a full 
diagnosis of posttraumatic stress disorder . . . . ."  
P.A.M. further opined that "[w]hile it does appear that the 
veteran has some trauma-related symptoms that appear to be as 
result of the near-plane crash, it does not appear that he 
has any type of psychiatric disability that is caused by or 
aggravated by his left eye disorder."  

In April 2008 the veteran again underwent a VA psychiatric 
examination, this time by the same VA physician, Dr. D.L.A., 
who had performed the September 2002 VA psychiatric 
evaluation.  The examiner reviewed the claims file, and 
throughout the April 2008 report, Dr. D.L.A. referenced her 
previous, September 2002 report.  

Dr. D.L.A. again noted that the veteran was a "very vague 
historian" and "reported many symptoms that were 
inconsistent with prior evaluation."  The veteran stated 
that he felt anxiety and he had difficulty recalling details 
about his psychiatric history.  When asked about his auditory 
hallucinations, the veteran indicated that it was something 
he did not ever want to discuss.  The veteran, however, did 
reveal that he heard footsteps and voices, which he could not 
understand.  He reiterated that he had first heard voices 
crying from his pillow during his service in Hawaii, and has 
asked other service members to listen to his pillow.  As for 
visual hallucinations, the veteran again described how he saw 
little people or monkeys, which appeared gray purple in 
color.  The veteran described feeling like something had 
crawled under his skin, and he noted that he had suicidal 
thoughts every now and then, as well as homicidal thoughts.  

Dr. D.L.A. recognized that the veteran had received treatment 
with various medications to include Sinequan, Haldol, Navane, 
Elavil, Trilafon, Seroquel and Hydroxyzine, and his most 
recent VA medical records indicate that he has generalized 
anxiety disorder and paranoid schizophrenia, both per record.  
On mental status examination, the veteran appeared alert and 
oriented, as well as "minimally cooperative."  The veteran 
appeared unkempt in dirty clothing and made poor eye contact.  
He had normal speech, but became frustrated when asked to 
recall details that he had reported previously.  The 
veteran's thought process seemed generally logical and goal-
directed without evidence of looseness of association.  The 
veteran changed the subject of conversation often, but Dr. 
D.L.A. believed that this did not demonstrate an inability to 
maintain thought or concentration, but merely reflected the 
veteran's desire to change the conversation.  On testing, the 
veteran had a very poor recent memory, which "is not 
consistent with his ability to do things such as remember a 
phone number to call for the date and weather," as he had 
earlier in this examination.  Based on these data, Dr. D.L.A. 
diagnosed the veteran with malingering, alcohol dependence, 
heroin dependence, cocaine dependence in remission, cannabis 
abuse and nicotine dependence (Axis I) a well as mixed 
personality disorder with schizoid and paranoid personality 
disorder traits (Axis II).  She concluded that "I am not 
able to determine his current level of disability related to 
any psychiatric illnesses as it is believed he is malingering 
some mental health symptoms."               

A June 2008 VA medical note reflects that the veteran 
indicated that his auditory hallucinations had not worsened 
but had remained the same.  He had reported having such 
hallucinations in March 2008 as well.  

b. Discussion 
The Board determines that the veteran must be afforded a 
fresh VA psychiatric examination to address whether he 
currently has any psychiatric disorder and whether any such 
diagnosed disorder is likely causally related to his active 
service or likely has been caused or aggravated by his 
service connected left eye disability.  While the Board notes 
that the two most recent 2008 VA examiners essentially ruled 
out a current acquired psychiatric diagnosis, and indicated 
that the claims file was reviewed, my review of the record 
reveals an extensive psychiatric history, to include 
hallucinations dating far back as 1979; repeatedly being 
diagnosed with schizophrenia from 1986 until recent years; 
and being on anti-psychotic medications for many years, to 
include apparently during or at least proximate to the time 
of these most recent VA examinations that purportedly ruled 
out a current diagnosis of an acquired psychiatric disorder.  
In fact, it is apparent that the veteran continued on anti-
psychotic medication long after the 2002 evaluation and there 
is some suggestion that this medication was never 
discontinued.  It is also pertinent to note that one of the 
two clinicians who concluded that the veteran did not have a 
current acquired psychiatric disorder despite the findings of 
numerous other mental health professionals offered 
essentially the same unfavorable findings and conclusions in 
both examination reports.  The Board also finds that, in 
addition to the numerous diagnoses of schizophrenia, the 
veteran has been diagnosed and treated for depression and an 
anxiety disorder, to include in recent years.  An historical 
review of the clinical record raises some questions about the 
adequacy of the most recent examinations that failed to 
confirm an acquired psychiatric disorder.  

The Board also notes that some additional evidence has been 
recently received absent a waiver of RO consideration of the 
evidence.  Therefore, the RO (AMC) must first consider this 
additional evidence and issue another SSOC, as appropriate. 
See 38 C.F.R. §§ 19.31 (2007).  See also 38 C.F.R. § 
20.1304(c) (any pertinent evidence submitted by the appellant 
or his representative must be referred to the agency of 
original jurisdiction for initial review, unless this 
procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral). 

Accordingly, this case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  

The AMC/RO should also provide the 
appellant with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish ratings and effective dates 
for the benefits sough as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The veteran must be afforded a VA 
psychiatric examination by a psychiatrist 
other than Dr. D.L.A., who performed the 
September 2002 and April 2008 VA 
examinations.  The purpose of this 
examination is to determine whether the 
veteran currently has a diagnosis of an 
acquired psychiatric disorder, to include 
schizophrenia, depression and/or an 
anxiety disorder and if so whether such 
began during service or as secondary to a 
service connected left eye disability.  

The examiner should review relevant 
portions of the claims file and indicate 
as such in the examination report, and is 
requested to specifically note what 
medications the veteran currently takes 
for any claimed psychiatric disorder, to 
include any antipsychotic medication.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the psychiatric examination, 
and any tests that are deemed necessary, 
the psychiatrist is requested to address 
the following issues:

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has a current diagnosis of an 
acquired psychiatric disorder, 
to include schizophrenia, 
depression or an anxiety 
disorder? 

(b) If the clinician determines 
that the veteran currently has 
an acquired psychiatric 
disorder, is it at least as 
likely as not (50 percent or 
greater probability) that this 
disorder began during service or 
is causally linked to any 
incident of or finding recorded 
during service? 

(c) If the clinician determines 
that the veteran currently has 
an acquired psychiatric 
disorder, is it at least as 
likely as not (50 percent or 
greater probability) that this 
disorder has been caused or 
aggravated his service connected 
left eye disability?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's psychiatric disorder was 
aggravated by his service-connected left 
eye disability, to the extent that is 
possible, the psychiatrist is requested 
to provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected disease or injury 
(e.g., slight, moderate) before the onset 
of aggravation.   

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed, and is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

 The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




